DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                       ROMANCE LEE FRANKLIN,
                             Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D14-256

                             [October 15, 2014]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert L. Pegg, Judge; L.T. Case No. 06-684.

   Romance Lee Franklin, Perry, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Cynthia L.
Comras, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm the trial court order denying appellant’s petition for writ of
habeas corpus. Appellant is procedurally barred from raising the same
claims in successive habeas corpus petitions filed below, particularly given
the fact that his earlier such petition was denied and he did not appeal.
Further, his claims are of the nature that they should have been raised if
at all, on appeal or in a timely motion for post-conviction relief pursuant
to Florida Rule of Criminal Procedure 3.850. Habeas corpus petitions are
not to be used in these circumstances. Parker v. Dugger, 550 So. 2d 459
(Fla. 1989); Suarez v. Dugger, 527 So. 2d 190 (Fla. 1988).

    Appellant is cautioned against any future frivolous filing in this court,
which will result in sanctions by this court including a prohibition against
pro se filings under State v. Spencer, 751 So. 2d 47 (Fla. 1999), and referral
to prison officials for consideration of disciplinary procedures, including
forfeiture of gain-time. §§ 944.279(1), 944.28(2)(a), Fla. Stat. (2014).

STEVENSON, GROSS and TAYLOR, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2